UNI'I`ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DRIVETIME CAR SALES COMPANY, LLC,

Plaintiff,
v. Case No.: 2:17-cv-371
JUDGE GEORGE C. SMITH
Magistrate Judge Val_cura
BRYAN PETTIGREW, et aI.,
Defendants.
OPINION AND ORDER

This matter is before the Court upon Defendant Pauley Motor Car Co. Preowned Vehicles,
LLC’s Motion for Summary Judgment (“Pauley Motor’s Motion”) (Doc. 78), Defendant Bryan
Pettigrew’s Motion for Summary Judgrnent (“Pettigrew’s Motion”) (Doc. 85), and Plaintiff
DriveTime Car Sales Company, LLC’s Motion for Spoliation Sanctions (“DriveTime’s Motion”)
(Doc. 94). The motions are iiilly briefed and ripe for disposition. For the following reasons,
Pauley Motor’s and Pettigrew’s Motions are DENIED and DriveTime’s Motion is GRANTED
IN PART and DENIED IN PART.

I. BACKGROUND
Plaintitl` DriveTime Car Sales Company, LLC (“DriveTime”), a citizen of Arizona, is a
used vehicle retailer who acquires its vehicles primarily from used vehicle auctions around the
country. (Doc. 12, Am. Compl. 11 11). Defendant Bryan Pettigrew, a citizen of Ohio, is a fenner
employee of Dr'iveTime, who was responsible for purchasing vehicles on DriVeTime’s behalf.

(Doc. 77, Pettigrew Dep. at 53).

DriveTime’s buyers, like Pettigrew, were provided with a buying guide that contained
maximum purchase prices for different models, makes, and years. (Id. at 63; Doc. 84, Tyler Dep.
at 21). DriveTime’s buyers also used industry standard pricing information from the National
Automotive Dealers Association (“NADA”) when evaluating used cars for purchase. (Doc. 100-
l, Sarchett Dec. 11 4). There is conflicting evidence as to whether buyers were permitted to exercise
discretion to purchase vehicles above the maximum prices in the buying guides. (Doc. 80, Sarchett
Dep. at 44-46, 216).

Much of Pettigrew’s buying activity for DriveTime occurred at the Colurnbus Fair Auto
Auction (the “Auction”). Sellers bring their cars to the Auction, Where buyers like Pettigrew bid
on and purchase them. The parties dispute whether the purchase contract for each vehicle is
entered into with the Auction, as consignee, or directly with the vehicle sellers. (Doc. 78, Pauley
Motor’s Reply at 2; Doc. 100, DriveTime’s Resp. at 22-23; Doc. 100-1, Sarchett Dec. 11 l4).

During the period of January through June 2016, Pettigrew purchased at the Auction what
DriveTime contends was an unusually large number of vehicles from Defendant Pauley Motor,
and those vehicles were purchased at what DriveTirne contends were above-market rates.
DriveTime had available to it the buying guide and NADA pricing information for all vehicles
purchased by Pettigrew, as well as the prices he agreed to for each vehicle, as each purchase was
made. (Doc. 77, Pettigrew Dep. at 118-20). In March 2016, Pettigrew’s supervisor spoke with
him regarding the high volume and prices for vehicles he purchased ii'orn Pauley Motor. (Doc.
80, Sarchett Dep. at 96-97; Doc. 77, Pettigrew Dep. at 127).

In June 2016, DriveTime received a report from another of its buyers, Mitch Tyler. Tyler
reported that he had been told by Shawn Stratton, another car dealer who sold vehicles at the

Auction, that Stratton witnessed Bruce Pauley, of Pauley Motor, giving Pettigrew “a bunch of

l

hundreds in the restroom . . . .” (Doc. 84, Tyler Dep. at 58-59). However, Tyler is adamant that
“[t]he only stuff l knew is What I was told about. And I never witnessed anything, I never saw
anything. Nothing. I was told it by another buyer/Seller that he witnessed Bryan taking money
from Bruce. I never witnessed anything, Inever saw it. So really, it’s hearsay. That’s all Iknow.”
(Id. at 57). More importantly, when Stratton was deposed, he categorically denied Tyler’s report:

Q: At any time, have you ever told Mitchell Tyler that you have seen, personally
observed, Bryan Petti grew take cash from anyone?

A: Okay. So, I’m going to answer the question as I don’t recall that conversation.
I’ve never seen Bryan Pettigrew take any money from Bruce Pauley or any of the
Pauley associates

Q: Have you seen him take money from anyone?
A: I have not.
(Doc. 65, Stratton Dep. at 48).

However, prior to Stratton’s deposition, DriveTime was prompted by Tyler’s report to look
more closely at Pettigrew’s buying patterns. DriveTime’s analysis revealed that Pettigrew paid
noticeably more for Pauley Motor vehicles (on average 106.75% of NADA value) than he did for
vehicles purchased n'orn other sellers (99.53%). (Doc. 100, Resp. at 7; Doc. 100, Sarchett Dec.
M 3-7; Doc. 100-2, Vehicle Purchase Records). Additionally, Pettigrew paid noticeably more for
Pauley Motor vehicles (106.75%) than did Tyler when he purchased vehicles from Pauley Motor
(98.71%). Finally, during discovery, Pettigrew’s bank records showed that on at least five
occasions, he made cash deposits of at least $1,000 within 24 hours of making a purchase from
Pauley Motor. (Doc. 100, Resp. at 8; Doc. 104, Bank Records; Doc. 100-2, Vehicle Purchase
Records).

DriveTime also learned that Pauley Motor regularly offered a $100 Visa gin card to the

successful bidder for each of its vehicles sold at the Auction, (Doc. 84, Tyler Dep. at 69-70).

Pettigrew had never forwarded the gift cards offered for the vehicles he purchased from Pauley
Motor, despite an alleged DriveTime policy requiring buyers to accept any gift cards or other
valuable property offered to them and to forward the items to DriveTime’s home office. (Doc. 84,
Tyler Dep. at 71-73; Doc. 80, Sarchett Dep. at 108). Pettigrew disputes that such a policy was in
place.

On the basis of Tyler’s report,1 Pettigrew’s buying patterns, and Pettigrew’s failure to turn
over the gift cards, DriveTime commenced this action on May l, 2017. DriveTime’s Amended
Complaint alleged that Pettigrew and Pauley Motor entered into a kickback scheme whereby
Pauley Motor would provide Pettigrew with cash payments in exchange for his agreement to
higher purchase prices for Pauley Motor vehicles. (Doc. 12, Am. Compl.). DriveTime also sought
recovery for the value of the gift cards Pettigrew failed to turn over. (Id.). Afcer certain claims
were dismissed on Pauley Motor’s motion for judgment on the pleadings (Doc. 27, Opinion and
Order), DriveTime asserts the following remaining claims: (l) theft of the gift cards, under Ohio
Revised Code § 2703.61, against Pettigrew; (2) conversion of the gift cards, against Pettigrew;
(3) fraud, against Pettigrew; (4) breach of the duty of good faith and loyalty, against Pettigrew;
and (5) unjust enrichment, against Pauley Motor. Defendants now move for summary judgment
on all remaining claims against them. (Docs. 78, 85).

DriveTime has also iled a motion for spoliation sanctions against Pauley Motor. (Doc.
94). During discovery, Pauley Motor first stated in its interrogatory responses that no text

messages between Pauley Motor representatives and Pettigrew exist; however, in his deposition

 

1 Tyler is correct that his report to DriveTime is hearsay, and although it may be admissible to show the effect on the
listener (e.g., to demonstrate why DriveTime began to take a closer look at Pettigrew’S buying activities at the
Auction), it is inadmissible to prove the truth of the statement (e.g., that Pettigrew did, in fact, accept cash B'om
Pauley Motor). See Fed. R. Evid. 801-802 (hearsay statements not admissible to prove the truth of the matter
asserted); Bz'egas v. Quz'ckway Carriers, Inc., 573 F.3d 365 , 379 (6th Cir. 2009) (statements offered to show their
effect on the listener are not hearsay). The Court will therefore disregard Tyler’s report in considering Whether
DriveTime has offered sufficient evidence of cash payments from Pauley Motor to Pettigrew.

4

as Pauley Motor’s representative under Fed. R. Civ. P. 30(b)(6), Bruce Pauley stated that he had
exchanged text messages with Pettigrew. (Doc. 94-1, Pauley Motor’s Interrog. Resps.; Doc. 96,
Pauley Dep. at 59). Bruce Pauley was ultimately unable to produce the content of the text
messages because he had obtained a new phone and had not preserved the contents of his previous
phone, despite being put on notice to do so in November of 2016 by a litigation hold letter issued
by DriveTime’s counsel. (Doc. 96, Pauley Dep. at 72; Doc. 94-2, Litigation Hold Letter).
DriveTime asks that, as a sanction for Pauley Motor’s failure to take reasonable steps to preserve
the text messages, the Court impose a mandatory adverse inference that the content of the text
messages was unfavorable to Pauley Motor.

II. DRIVETIME’S MOTION FOR SPOLIATION SANCTIONS

The Court turns first to DriveTime’s motion for spoliation sanctions because its requested
remedy_a mandatory adverse inference that the missing text messages were unfavorable to
Pauley Motor_could affect the evidence the Court Will consider in deciding the Defendants’
motions for summary judgment

Prior to the Federal Rule of Civil Procedure amendments of 201 5, the stande in the Sixth
Circuit was that a party seeking spoliation sanctions must establish: “(l) that the party having
control over the evidence had an obligation to preserve it at the time it was destroyed; (2) that the
records were destroyed with a culpable state of mind; and (3) that the destroyed evidence was
relevant to the party’s claims or defenses such that a reasonable trier of fact could find that it would
support that claim or defense.” Beaven v. US. Dep ’t of Jusn'ce, 622 F.3d 540, 553 (6th Cir. 2010)
(intemal quotation marks omitted). However, effective Decernber l, 2015, F ederal Rule of Civil
Procedure 37(e) was amended to include the following:

(e) Failure to Preserve Electronically Stored Information. If electronically
stored information that should have been preserved in the anticipation or conduct

of litigation is lost because a party failed to take reasonable steps to preserve it, and
it cannot be restored or replaced through additional discovery, the court:

(1) upon finding prejudice to another party from loss of the information, may
order measures no greater than necessary to cure the prejudice; or

(2) only upon finding that the party acted with the intent to deprive another
party of the information’s use in the litigation may:

(A) presume that the lost information was unfavorable to the party;

(B) instruct the jury that it may or must presume the information Was
unfavorable to the party; or

(C) dismiss the action or enter a default judgment

Although the amended rule clearly supplants certain aspects of the Sixth Circuit’s standard, courts
within the Sixth Circuit have continued to apply Beavz'n and amended Rule 37(e) in concert Where
they do not conflict. E.g., M.F. v. Per)jy Cty. Chr`ldren & Famr'ly Servs., No. 2:lS-CV-273l, 2017
WL 6508573, at *9 (S.D. Ohio Sept. 13, 2017) (Watson, J.), aj"’d, 725 F. App’x 400 (6th Cir.
2018); Nancjv.]. Brown, Plaintiyjf v. Duke Energy Corp., No. l:l3CV869, 2019 WL 1439402, at
*5 (S.D. Ohio Mar. 31, 2019) (Barrett, J.), In particular, Beavin’s requirement that there be an
obligation to preserve at the time of destruction, and that the destroyed evidence must have been
relevant to the claims or defenses of the party seeking sanctions, are left intact by amended Rule
37(e).

However, the Beavin standar ’s “culpable state of mind” no longer applies to less severe
sanctions under Rule 37(e)(l); instead, the party seeking sanctions under Rule 37(e)(1) must only
demonstrate prejudice. Yoe v. Crescent Sock Co., No. l:l$-CV-3-SKL, 2017 WL 5479932, at *l l
(E.D. Tenn. Nov. 14, 2017). On the other hand, to obtain the more severe sanctions available
under Rule 37(e)(2), the party seeking sanctions must establish that the opposing party “acted with
the intent to deprive another party of the information’s use in the litigation.” Fed. R. Civ. P.

37(e)(2). “A showing of negligence or even gross negligence,” which would have sufficed as a

6

culpable state of mind under Beavin, “will not do the trick.” Applebaum v. Target Co)p., 831 F.3d
740, 745 (6th Cir. 2016).

Here, Pauley Motor does not dispute that it had an obligation to preserve text messages
between its representatives and Pettigrew or that it failed to take reasonable steps to preserve them.
(See generally Doc. 106, Resp.). DriveTime has also established that the text messages cannot be
restored or replaced through additional discovery, because neither Pettigrew nor the wireless
carriers for Pauley Motor’s representatives have access to them either.2 (Doc. 94, DriveTime’s
Mot. at 6; Doc. 66, Pauley Dec. 1111 8-9). Thus, in order to obtain the mandatory adverse inference
it seeks under Rule 37(e)(2), the only additional requirement under the Rule is that Pauley Motor
acted with the intent to deprive DriveTime of the text messages’ use in the litigation when it failed
to preserve thern.

'Ihe Court finds that DriveTime has not sufficiently demonstrated that Pauley Motor acted
With the requisite intent. “Rule 37(e)(2)’s intent standard is stringent and does not parallel other
discovery standards.” Culhane v. Wal-Mart Supercenter, No. 2:17-CV-1306l, _ F. Supp. 3d
_, 2019 WL 1097488, at *3 (E.D. Mich. Jan. 10, 2019) (quoting Moody v. CSX Transportation,
Inc., 271 F. Supp. 3d 410, 431 (W.D.N.Y. 2017) and Jenkz'ns v. Woody, 2017 WL 362475, *17
(E.D. Va. 2017)) (internal quotation marks omitted). As noted by the Advisory Committee in
connection with the December 2015 amendments to Rule 37,

[A] party’s intentional loss or destruction of evidence to prevent its use in litigation

gives rise to a reasonable inference that the evidence was unfavorable to the party

responsible for loss or destruction of the evidence Negligent or even grossly

negligent behavior does not logically support that inference lnformation lost
through negligence may have been favorable to either party, including the party

that lost it, and inferring that it was unfavorable to that party may tip the balance at
trial in ways the lost information never would have

 

2 Pettigrew reported his phone stolen in August 2016, and DriveTime does not argue that Pettigrew failed to take
reasonable steps to comply with his preservation obligations (Doc. 94, Resp. at 6).

7

Rule 37, Advisory Committee Notes, 2015 Amendment. Accordingly, the Advisory Committee’s
intent was “to limit the most severe measures [to cure prejudice caused by the loss of electronically
stored infonnation] to instances of intentional loss or destruction.” Id. These concerns apply
equally to “the court’s authority to presume or infer that the lost information was unfavorable to
the party who lost it when ruling on a pretrial motion or presiding at a bench trial.” Id. Therefore,
the Court’s analysis is not altered by the case’s summary judgment posture

Although Bruce Pauley failed to take reasonable steps to preserve the text messages when
he switched to a different phone (Doc. 96, Pauley Dep. at 72), there is no evidence that he did so
intentionally beyond DriveTime’s speculation This is not sufficient to impose a mandatory
adverse inference under Rule 37(6)(2). See Yoe v. Crescent Sock Co., No. l:lS-CV-3-SKL, 2017
WL 5479932, at *14 (E.D. Tenn. Nov. 14, 2017) (even where corporate plaintiffs data was
destroyed intentionally, Rule 37(e)(2) sanctions were not warranted where the individual
responsible destroyed it due to concerns that the defendant would commence a separate legal action
against him personally, and not to deprive the defendant of its use in the current litigation); EPAC
Techs., Inc. v. HarperCollins Christian Publ ’g, Inc., No. 3:12-CV-00463, 2018 WL 1542040, at
*18 (M.D. Tenn. Mar. 29, 2018) (Rule 37(e)(2) sanctions not warranted even though the
responsible party “failed to take its preservation obligations seriously” and made only “halfhearted
attempts . . . to impose a litigation hold that was not implemented with sufficient guidance or
monitored by counsel.”).

However, less severe sanctions are available to DriveTime under Rule 37(e)(l) upon a
finding of prejudice The Advisory Committee notes make clear that “[t]he rule does not place a
burden of proving or disproving prejudice on one party or another.” Rule 37 , Advisory Committee

Notes, 2015 Amendment. In certain cases, such as when “the content of the lost information may

6

be fairly evident, the information may appear to be unimportant, or the abundance of preserved
information may appear sufficient to meet the needs of all parties,” it may be reasonable to require
the party seeking curative measures to prove prejudice Id. But none of these circumstances are
present here

If, as DriveTime alleges, Pauley Motor and Pettigrew entered into a kickback scheme, text
messages between the two might provide highly relevant information On the other hand, they
might not_and at this point, we will never know. But the reason we will never know is that Pauley
Motor failed to take reasonable measures to preserve the text messages, despite being on notice to
do so via DriveTime’s November 22, 2016 litigation hold letter. (Doc. 94-2, Litigation Hold
Letter, expressly requesting Pauley Motor to preserve “text messages” stored on “PDAS (e.g.
iPhones or Blackberries)”). lt would be unjust to place the burden of proving prejudice on
DriveTime under these circumstances And while Pauley Motor rightly points out that the record
is devoid of any direct evidence of a kickback scheme, this fact alone does not conclusively
establish that DriveTime has not been prejudiced by the loss of the text messages

Accordingly, the Court will order curative measures under Rule 37(e)(l). The available
measures are within the Court’s discretion so long as they are “no greater than necessary to cure
the prej udice” and “do not have the effect of measures that are permitted under subdivision (e)(2).”
Rule 37(e)(l), Advisory Committee Notes, 2015 Amendment. In this case, the Court finds it
appropriate to order that DriveTime will be permitted to introduce evidence at trial, if it wishes, of
the litigation hold letter and Pauley Motor’s subsequent failure to preserve the text messages
DriveTime may argue for whatever inference it hopes the jury will draw. Pauley Motor may
present its own admissible evidence and argue to the jury that they should not draw any inference

from Pauley Motor’s conduct. See, e.g., HLV, LLC v. Page & Stewart, No. l:lS-CV-1366, 2018

WL 2197730, at *4 (W.D. Mich. Mar. 2, 2018) (permitting similar evidence to be presented at trial
as a curative measure under Rule 37(e)(1)); EPAC Techs., Inc. v. Thomas Nelson, Inc., No. 3:12-
CV-00463, 2018 WL 3322305, at *3 (M.D. Tenn. May 14, 2018) (ordering a jury instruction to
similar effect under Rule 37(e)(l)).

Additionally, “the Court recognizes that its ruling places [Pettigrew] in a precarious
position.” HLV, 2018 WL 2197730, at *4. In HLV, one defendant negligently disposed of his
phone after receipt of a litigation hold letter, and the Court permitted introduction of similar
evidence as outlined above as a discovery sanction. Id. Recognizing that an inference adverse to
the negligent defendant would also affect an alleged co-conspirator who was not implicated in the
disposal of the phone, the HLVcourt also permitted the alleged co-conspirator “to move for a jury
instruction, if necessary, that he be held harmless for [the negligent defendant’s] disposal of the
phone_assuming the trial proofs are consistent With the conclusion that he did not take part in
[the] disposal of the phone.” Id. The Court finds a similar allowance for Pettigrew to be
appropriate here: he may move for a jury instruction, if necessary, that he be held harmless for
Pauley Motor’s failure to preserve the text messages, assuming the trial proofs are consistent with
the conclusion that he did not take part in Pauley Motor’s loss of the text messages

Finally, in ruling on the defendants’ motions for summary judgment, any inferences to be
drawn nom Pauley Motor’s negligent failure to preserve the text messages must be left to the
finder of fact. Thus, the Court Will not bind itself to any adverse inference at this stage

III. PETTIGREW’S AND PAULEY MOTOR’S MOTIONS
FOR SUMMARY JUDGMENT

A. Standard of Review

Pettigrew and Pauley Motor move for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure Summary judgment is appropriate when “there is no genuine

10

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); Berryman v. SuperValu Holdings, Inc., 669 F.3d 714, 716-17 (6th Cir. 2012). The
Court’s purpose in considering a summary judgment motion is not “to Weigh the evidence and
determine the truth of the matter” but to “determine whether there is a genuine issue for trial.”
Anderson v. Lz'berty Lobby, Inc., 477 U.S. 242, 249 (1986). A genuine issue for trial exists if the
Court finds a jury could return a verdict, based on “suff`rcient evidence,” in favor of the nonmoving
party; evidence that is “merely colorable” or “not significantly probative,” however, is not enough
to defeat summary judgment Id. at 249-50.

The party seeking summary judgment shoulders the initial burden of presenting the Court
with law and argument in support of its motion as well as identifying the relevant portions of “‘the
pleadings, depositions, answers to interrogatories and admissions on file, together with the
affidavits if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56). lf this initial
burden is satisfied, the burden then shifts to the nonmoving party to set forth specific facts showing
that there is a genuine issue for trial. See Fed. R. Civ. P. 56(e); see also Cox v. Kentucky Dep ’t of
Transp., 53 F.3d 146, 150 (6th Cir. 1995) (after burden shifts, nonmovant must “produce evidence
that results in a conflict of material fact to be resolved by a jury”).

ln considering the factual allegations and evidence presented in a motion for summary
judgment, the Court “views factual evidence in the light most favorable to the non-moving party
and draws all reasonable inferences in that party’s favor.” Barretr v. Whirlpool Corp., 556 F.3d
502, 511 (6th Cir. 2009). But self-serving affidavits alone are not enough to create an issue of fact
sufficient to survive summary judgment Johnson v. Waslu'ngron Cry. Career Ctr., 982 F. Supp.

2d 779, 788 (S.D. Ohio 2013) (Marbley, J.). “The mere existence of a scintilla of evidence to

ll

support [the non-moving party’s] position will be insufficient; there must be evidence on which
the jury could reasonably find for the [non-moving party].” Copeland v. Machulis, 57 F.3d 476,
479 (6th Cir. 1995); see also Anderson, 477 U.S. at 251.
B. Discussion

Pettigrew and Pauley Motor seek summary judgment on all remaining claims against them.
The Court will consider each claim in turn

1. Count 1: Theft of the gift cards by Pettigrew

DriveTime’s claim for theft against Pettigrew arises out of Ohio Revised Code § 2703.61,
which authorizes the recovery of damages from “any person . . . who commits a theft offense” by
a property owner who “brings a civil action pursuant to division (A) of section 2307.60 of the
Revised Code.” § 2307.61(A). Section 23 07.60(A) provides that “[a]nyone injured in person or
property by a criminal act has, and may recover firll damages in, a civil action unless specifically
excepted by law.” DriveTime asserts the underlying theft offense is satisfied by Ohio Revised
Code § 2913.02, which states:

(A) No person, with purpose to deprive the owner of property or services, shall

knowingly obtain or exert control over either the property or services in any of the

following ways:

(l) Without the consent of the owner or person authorized to give consent;

(2) Beyond the scope of the express or implied consent of the owner or person
authorized to give consent;

(3) By deception;
(4) By threat;
(5) By intimidation
Pettigrew makes two arguments in favor of summary judgment on DriveTime’s claim

against Pettigrew for theft of the gift cards: (l) DriveTime was never the “owner” of the gift cards

12

and (2) Pettigrew never “obtained” or “exerted control” over the gift cards Both arguments lack
merit.

First, “owner” is defined under the statute as “any person, other than the actor, who is the
owner of`, who has possession or control of, or who has any license or interest in properly or
services . . .” Ohio Rev. Code § 2913.01(D) (emphasis added). DriveTime has offered evidence
that Pauley Motor offered a gift card to every Winning bidder who purchases its vehicles (Doc.
96, Pauley Dep. at 44). Pettigrew disputes that he was offered gift cards by Pauley Motor (Doc.
77, Pettigrew Dep. at 104), but viewing the evidence in favor of DriveTime, there is evidence that
once Pettigrew’s bid on a Pauley Motor vehicle Was accepted, the gift cards were offered to Drive
Time. Thus, there is an issue of fact as to whether DriveTime acquired an “interest in” the gift
cards sufficient to satisfy §§ 2913.01 and 2913.02.

Second, although Pettigrew testified that he never accepted or took possession of any gift
cards offered by Pauley Motor (Doc. 77, Pettigrew Dep. at 104), and DriveTime has offered no
evidence in dispute, he nevertheless made the decision on behalf of DriveTime to decline
acceptance of the gift cards Moreover, there is evidence in the record that it Was DriveTirne’s
policy that buyers were required to accept any gift cards or other valuable property offered to them,
and to forward the items to DriveTime’s home office (Doc. 84, Tyler Dep. at 71-73; Doc. 80,
Sarchett Dep. at 108). Pettigrew was offered the gift cards as DriveTirne’s agent, and he could
have decided to accept them and forward them to DriveTirne’s home office However, he made
the decision on behalf of DriveTime, possibly in violation of DriveTirne’s policy, to decline them.
Thus, even though he never “obtained” the gift cards, there is an issue of fact as to whether he
“exerted control” over them sufficient to satisfy § 2913.02. Accordingly, Pettigrew is not entitled

to summary judgment on DriveTirne’s claim for theft of the gift cards

13

2. Count 2: Conversion of the gift cards by Pettigrew

Under Ohio law, the essential elements of conversion are: (l) plaintiff’ s ownership or right
to possess the property at the time of the conversion; (2) defendant’s conversion by a wrongde act
or disposition of Plaintiff’s property; and (3) damages Kuvedina, LLC v. Cognz°zant Teclz. Sols.,
946 F. Supp. 2d 749, 761 (S.D. Ohio 2013) (Watson, J.). Additionally, a demand and refusal are
usually required to prove the conversion of property otherwise lawfully held. Fem°x Enterprises,
Inc. v. M & MMortg. Corp., 624 F. Supp. 2d 834, 843 (S.D. Ohio 2009) (Rose, J.).

Pettigrew reiterates his arguments that DriveTime Was not the owner of, and that he did
not exercise control over, the gift cards However, the same facts noted supra regarding
DriveTime’s theft claim also establish issues of fact as to these elements of DriveTime’s
conversion claim. Accordingly, Pettigrew is not entitled to summary judgment on DriveTime’s
claim for conversion of the gift cards

3. Count 3: Fraud by Pettigrew

Under Ohio law, the elements of fraud are: (l) a representation (or concealment of a fact
when there is a duty to disclose) (2) that is material to the transaction at hand, (3) made falsely,
with knowledge of its falsity or with such utter disregard and recklessness as to whether it is true
or false that knowledge may be inferred, and (4) With intent to mislead another into relying upon
it, (5) justifiable reliance, and (6) resulting injury proximately caused by the reliance Volbers-
Klarich v. Mr`ddletown Mgt., Inc., 125 Ohio St. 3d 494, 501, 929 N.E.2d 434, 440 (2010).

Pettigrew argues that DriveTirne’s fraud claim must fail because he made no
misrepresentations to DriveTime regarding the fair market value or price of the vehicles he
purchased from Pauley. (Doc. 85, Mot. at 13-16). However, DriveTirne’s fraud claim also
encompasses Pettigrew’s failure to disclose the existence of the gift cards offered by Pauley Motor

to winning bidders, as well as his failure to disclose the kickbacks he allegedly received from

14

Pauley Motor in exchange for purchasing Pauley Motor vehicles at higher prices (Doc. 12, Am.
Compl. 11 71). As to the gift cards, DriveTime has oEered evidence to create an issue of fact as to
whether DriveTirne’s policy required buyers to accept any promotional items offered by sellers
and to forward the promotional items to DriveTirne’s horne office (Doc. 84, Tyler Dep. at 71_
73; Doc. 80, Sarchett Dep. at 108). This policy, if proven, would create a duty on Pettigrew’s part
to disclose the existence of the gift cards, such that his practice of refusing the gift cards and not
informing DriveTime that they had been offered would constitute a concealment of material fact
in violation of a duty to disclose

As to the alleged kickback scheme, DriveTime has also introduced sufficient evidence to
create an issue of fact. While Pettigrew has argued, and DriveTime has not disputed, that
DriveTime had available to it the vehicles’ fair market value and the price Pettigrew paid for them,
DriveTime counters that Petti grew concealed the fact that he could have obtained the vehicles for
lower prices but for the existence of the kickback scheme DriveTime has introduced sufficient
evidence of the kickback scheme to prevent summary judgment for Pettigrew.

First, Pettigrew paid noticeably more for Pauley Motor vehicles (on average 106.75% of
NADA value) than he did for vehicles purchased from other sellers (99.53%). (Doc. 100, Resp.
at 7; Doc. 100, Sarchett Dec. 1111 3-7; Doc. 100-2, Vehicle Purchase Records). Additionally,
Pettigrew paid noticeably more for Pauley Motor vehicles (106.75%) than did Tyler when he
purchased vehicles from Pauley Motor (98.71%). (Id. ). Further, Pettigrew’s bank records
demonstrate that on at least five occasions, he made cash deposits of at least $1,000 within 24
hours of making a purchase nom Pauley Motor. (Doc. 100, Resp. at 8; Doc. 104, Bank Records;
Doc. 100-2, Vehicle Purchase Records). And although Pettigrew argues that Pauley Motor

vehicles simply commanded a higher price at auction (Doc. 63, Malave Dep. at 10-11), and that

15

the cash deposits were repayment installments fi'om a loan Pettigrew made to a friend GJoc. 108,
Reply at 4, citing Doc. 76, Pettigrew Dep. at 179-80), the Court decides a summary judgment
motion by “view[ing] factual evidence in the light most favorable to the non-moving party and
draw[ing] all reasonable inferences in that party’s favor.” Barrert, 556 F.3d at 511.

While DriveTirne’s evidence is circumstantial, the Court finds that DriveTime has
sufficiently raised a genuine issue of material fact as to whether Pettigrew agreed to pay higher
prices on Pauley Motor vehicles in exchange for cash remuneration by Pauley Motor.
Accordingly, Pettigrew is not entitled to summary judgment on DriveTime’s claim for fi'aud.

4. Count 4: Pettigrew’s breach of the duty of good faith and loyalty

The parties agree that, as an employee ofDriveTime, Pettigrew owed DriveTime a duty of
loyalty. (Doc. 85, Pettigrew’s Mot. at 19; Doc. 100, DriveTirne’s Resp. at 17-18). DriveTirne’s
claim for breach of that duty stems from the same conduct underlying its theft, conversion, and
fraud claims discussed supra. Pettigrew merely argues that because DriveTime lacks evidence of
misconduct related to the gift cards and the kickback scheme, and because DriveTime has no
additional evidence of his breach of the duty of loyalty, this claim must also fail. (Doc. 85, Mot.
at 19-20). However, as discussed supra, DriveTime has offered evidence to create an issue of fact
as to Pettigrew’s obligation to turn over the gin cards and the existence of the kickback scheme
As a result, Pettigrew is also not entitled to summary judgment orr DriveTirne’s claim for breach
of the duty of loyalty.

5. Count 5: Unjust enrichment against Pauley Motor

Under Ohio law, the elements of unjust enrichment are: “(l) a benefit conferred by a
plaintiff upon a defendant; (2) knowledge by the defendant of the benth; and (3) retention of the
benefit by the defendant under circumstances where it would be unjust to do so without payment

(‘unjust enrichment’).” D.P. Dough Franchz'sr`ng, LLC v. Sourhworth, No. 2:15-CV-2635, 2017
16

WL 4315013, at * 14 (S.D. Ohio Sept. 26, 2017) (Sargus, C..l.) (citing Source Assocs., Inc. v. Mtsuz`
Chemicals Am., Inc., No. 5:15-CV-215, 2016 WL 828785, at *4 (N.D. Ohio Mar. 3, 2016) and
Hambleron v. R.G. Barry Corp., 465 N.E.2d 1298, 1302 (Ohio 1984)).

DriveTirne’s unjust enrichment claim is based on the “excessive and above market rates
for vehicles purchased” from Pauley Motor by Pettigrew. (Doc. 12, Am. Compl. 11 84).3 Pauley
Motor first argues that no unjust enrichment claim can succeed as to the vehicle purchases because
they were governed by contracts

Pauley Motor is correct that ordinarily, there can be no recovery for unjust enrichment
when the relationship between the parties is governed by a contract Aultman Hosp. Ass ’n v. Cmiy.
Mut. Ins. Co., 46 Ohio St. 3d 51, 55, 544 N.E.2d 920, 924 (1989) (in the absence of fraud, illegality,
or bad faith, plaintiffs may not recover in unjust enrichment and their only recourse is
compensation in accordance with the terms of the written agreement). Pauley Motor further directs
the Court to DriveTime’s discovery responses in which DriveTime admits that (l) DriveTime
“purchased vehicles fi'om Pauley [Motor] at the Columbus Auto Auction,” and (2) “subject to
certain conditions,” DriveTime “enters into a contract to purchase a vehicle” when it successfully
bids on a vehicle at the Columbus Auto Auction. (Doc. 78-6, DriveTirne’s Resp. to Pauley Motor’s
Req. for Admis. at 3-4). Putting these two premises together, Pauley Motor argues, results in
conclusive proof that DriveTirne’s purchase of vehicles from Pauley Motor were governed by

express contracts between the parties (Doc. 78, Reply at 2).

 

3 ln opposition to Pauley Motor’s motion for summary judgment, DriveTime also argues that Pauley Motor was
enriched by retaining gift cards that rightfully belonged to DriveTime (Doc. 100, Resp. at 21). However, the gift
cards were not included as a basis for unjust enrichment in the Amended Complaint The Court therefore declines to
consider the gift cards in relation to DriveTirne’s claim for unjust enrichment against Pauley Motor. Tucker v.
Um'on afNeedletrades, Indus. & Textz`le Employees, 407 F.3d 784, 787 (6th Cir. 2005) (district court need not
consider claim first raised in opposition to summary judgment).

17

However, DriveTime argues that vehicles at the Auction were sold on consignment such
that DriveTime entered into a contract with the Auction, and not with Pauley Motor. (See Doc.
100, Resp. at 22-23; Doc. 100-1, Sarchett Dec. 11 l4). Curiously, although both parties argue that
the vehicle transactions were governed by express contracts of some sort, neither directs the Court
to any such contract in the record. An issue of fact therefore remains as to whether the vehicle
purchases in question were governed by a contract between DriveTime and Pauley.

Pauley Motor further argues that, even if no contract between DriveTime and Pauley Motor
governed the vehicle purchase transactions Pauley Motor has still not been unjustly enriched
because DriveTime received the very vehicles that it paid for. In support, Pauley Motor cites
Becker v. Cleveland Browns Football Co., No. 35169, 1976 WL 191104, at *2 (Ohio Ct. App.
Sept. 30, 1976); Gerboc v. ContextLogic, Inc., 867 F.3d 675, 679 (6th Cir. 2017); and Phillz'ps v.
Philz_°p Morris Companfes Inc., 298 F.R.D. 355, 364 n. 10 (N.D. Ohio 2014) (“Under Ohio law, it
would not be ‘unjust’ for sellers to retain the profits for a product that performed as promised.”).
In Becker, the court denied relief to plaintiffs who purchased season tickets whose purchase price
exceeded a ceiling price set by a Presidential executive order (which became effective only after
the purchase), because the plaintiff “received the season tickets that he bargained for” and the price
was not unlawful at the time the purchase was made 1976 WL 191104, at *1-2. Similarly, in
Gerboc, the court found that a misleading statement concerning how much the price of a pair of
speakers had been marked down did not result in unjust enrichment to the seller because the buyer
got the exact set of speakers he paid for. 867 F.3d at 679.

While these cases are somewhat analogous DriveTirne’s use of individual buyers to
purchase vehicles on behalf of the company adds an extra layer of complication DriveTime

argues “[i]n absence of wrongdoing, [DriveTime] would have purchased the vehicles at a lower

18

price, as evidenced by the fact that Tyler’s base cost for Pauley Motor purchases was 98.71% and
Pettigrew’s base cost for purchases from all other sellers Was 99.53%.” (Doc. 100, Resp. at 21).
DriveTirne’s argument, in essence, is that Pettigrew purchased vehicles from Pauley Motor at
prices outside the range of his authority to act on behalf of DriveTime_that Pettigrew could have
purchased the vehicles at a lower price, but failed to do so, and Pauley Motor was unjustly enriched
as a result.

But even if Pettigrew failed to obtain the lowest price he could for DriveTime, it does not
necessarily follow that Pauley Motor’s retention of the full purchase price is unjust As the Sixth
Circuit noted in Gerboc, “making money is still allowed.” 867 F.3d at 679. While Pettigrew’s
actual authority to exceed the vehicle prices in DriveTirne’s buying guides is a disputed issue of
fact, no party has argued that Pettigrew lacked apparent authority to purchase vehicles at the
agreed-upon prices In the absence of any kickback scheme, Pauley Motor would be entitled to
rely on the apparent authority of DriveTime’s buyers to purchase its vehicles at the price agreed
to by the individual buyers Master Consol. Corp. v. BancOlu'o Natl. Bank, 61 Ohio St. 3d 570,
576-77, 575 N.E.2d 817, 822-23 (1991). To hold otherwise would create an unworkable system
in which corporate purchasers could second-guess the price agreed to by their representatives after
the purchase was complete

However, as discussed supra, DriveTime has introduced some evidence of a kickback
scheme between Pauley Motor and Pettigrew such that unquestioned reliance on Pettigrew’s
apparent authority is not appropriate at the summary judgment stage If the kickback scheme
operated as DriveTime contends then it would be unjust for Pauley Motor to retain the f`ull
purchase price of the vehicles Accordingly, Pauley Motor is not entitled to summary judgment

on DriveTime’s claim for unjust enrichment

19

IV. CONCLUSION

For the foregoing reasons Pettigrew’s Motion for Summary Judgment and Pauley Motor’s
Motion for Summary Judgment (Docs. 78, 85) are DENIED. Further, DriveTirne’s Motion for
Spoliation Sanctions (Doc. 94) is GRANTED IN PART and DENIED ]N PART. Finally, the
parties are directed to contact Magistrate Judge Vascura’s chambers at (614) 719-3410 to schedule
a mediation at their earliest convenience

The Clerk shall remove Documents 78, 85, and 94 from the Court’s pending motions list.

IT IS SO ORDERED.

/s/ Geor e C. Smith
GEORGE C. SMITH, JUDGE

UNITED STATES DISTRICT COURT

 

20

